Citation Nr: 0620940	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO. 05-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a right 
hip gunshot wound.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a veteran who reportedly had service with 
the Philippine Guerilla and Regular Philippine Army from 
November 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.

The veteran claimed in an August 2004 statement entitlement 
to service connection for eye disability.  This matter is 
hereby referred to the RO for appropriate action.  Also, in a 
letter received in December 2005, the veteran claimed 
entitlement to service connection for low back disability.  
This matter is also referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran did not suffer a right hip gunshot wound during 
recognized military service.


CONCLUSION OF LAW

Residuals of a right hip gunshot wound were not incurred in 
or aggravated by service.   38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The Board recognizes that the 
January 2004 and March 2004 VCAA letters were sent to the 
appellant prior to the May 2004 rating decision.  The VCAA 
notices were timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In the January 2004 and March 2004 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to providing information or evidence to support his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2004 and March 2004 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his gunshot wound claim or 
the effective date of the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the veteran's application for 
service connection for right hip gunshot wound should not be 
granted, any questions as to an appropriate rating or 
effective date to be assigned are rendered moot.  The Board 
further notes that the appellant's status as a veteran has 
never been contested.  VA has always adjudicated his claims 
based on his status as a veteran as defined by 38 C.F.R. 
§ 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, private and service, have been obtained.  The 
veteran noted in statements received in February 2004 and 
August 2004 that the doctor who had treated him for his 
gunshot wound had passed away.  Although the veteran was not 
provided a VA examination, the evidence of record does not 
contain competent evidence that the veteran suffered injuries 
in service, or that the claimed disability may be associated 
with any in-service event; thus, a medical examination is not 
necessary to decide the claim.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the evidence shows that service connection for 
right hip gunshot wound is not warranted.  First, a June 1945 
service medical record contained clinical findings that the 
veteran's skin was normal, there were no musculo-skeletal 
defects, and the veteran was found physically fit.  Also, 
service department records contain affidavits on which the 
appellant reported "none" for wounds incurred.  An August 
1947 affidavit lists "none" in a section for reporting 
wounds during service.

The Board recognizes that there is some suggestion in the 
record about a gunshot wound pre-existing service.  For 
example, a June 2003 certification does note that the veteran 
suffered from a gunshot wound in what appears to originally 
written as "1942."  Later, however, the latter date was 
apparently overwritten to read "1944."  June 2003 private 
clinical records note on two separate visits that the healed 
gunshot wound was from "1942."  Subsequent to the RO 
decision denying service connection for the gunshot wound, VA 
received a letter from the veteran in July 2004 reporting 
that the gunshot wound was from "1945."  The VA received 
another letter from the veteran in November 2004 referencing 
the aforementioned June 2003 certification.

It is noted that the record contains a November 2004 
certificate from Romeo B. Cedeno, M.D. with a diagnosis of a 
healed gunshot wound to the right hip associated with 
numbness on the right lower extremity.  Dr. Cedeno, however, 
did not even suggest a link between the veteran's current 
healed gunshot wound, and his active duty service.  Later, in 
his substantive appeal, the veteran, again, referenced the 
June 2003 certification and noted that the gunshot wound was 
from "1944."  Even assuming that a gunshot wound occurred 
prior to service, the record lacks any evidence whatsoever 
that a residual disability underwent any aggravation during 
service because service medical records are totally silent 
for any diagnosis related to the right hip.  Thus, there is 
no competent evidence suggesting a link between the veteran's 
current healed gunshot wound, and his military service.

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


